Order denying plaintiffs’ motion to strike out from the answer the denials therein contained and the separate defenses and counterclaim modified by granting the motion to strike out the defenses and counterclaim, and as thus modified affirmed, without costs. The defenses and counterclaim are predicated upon the legal interpretation of the contracts of sale in evidence as amplified by the letter of February 23, 1921. We hold as matter of law that the contracts and letter cannot be given the interpretation pleaded, viz., that plaintiffs thereby agreed that the net price of the goods sold should at all times be less than the net price plaintiffs would sell similar goods to any other person or persons, or that defendant should be in a position to sell goods to others at a lower price than plaintiffs. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.